Exhibit NEWS 93 West Main Street, Clinton, CT 06413 Connecticut Water Service, Inc. Increases Dividend Marking 39 Consecutive Years of Increasing Dividend Payments Clinton, Connecticut, August 20, 2008 – Connecticut Water Service, Inc. (NASDAQ GS: CTWS) announced that on August 19, 2008 the Company’s Board of Directors approved an annualized dividend increase of two-cents per common share, or 2.3%, above the current cash dividend. The quarterly cash dividend on common shares was increased to $0.2225 per quarter from $0.2175. The increased dividend will be effective with the dividend declared by the Board on common shares payable on September 16, 2008 for shareholders of record as of September 2, 2008. Eric W.
